Citation Nr: 0107242	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-18 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
paranoid disorder and/or undifferentiated schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1989 to November 
1992.  His appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The veteran submitted VA treatment records from September 
1997 to December 1999 directly to the Board in connection 
with his claim for an increased rating.  The records were 
received in December 1999.  He also submitted a waiver of 
review by the agency of original jurisdiction in January 
2000; thus, the Board will consider the new evidence.   
38 C.F.R. § 20.1304 (c) (2000).


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's schizophrenia is symptomatic and productive 
of some social and industrial impairment, and did require 
hospitalizations in late 1997 and early 1998; however, it had 
responded well to treatment and has been relatively stable 
with medications; the veteran has sustained gainful 
employment for an extended period of time and he maintains 
relationships with some friends and family members; his 
schizophrenia is not productive of more than occupational and 
social impairment with reduced reliability and productivity.







CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 50 
percent for paranoid disorder and/or undifferentiated 
schizophrenia have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9210 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue of an increased rating for an 
schizophrenia have been obtained.  The evidence includes 
relevant treatment records dated in recent years and a VA 
psychiatric examination to evaluate the disability at issue.  
The Board finds that this medical evidence is adequate for 
rating purposes and does not know of any additional relevant 
evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  The Board also finds that requirements regarding 
notice which must be provided to the veteran pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) have been satisfied by the letters and 
statements of the case which were provided to the veteran by 
the RO.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disabilities 
adversely affect his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Although regulations require that a disability be viewed in 
relation to its whole recorded history, see 38 C.F.R. §§ 4.1, 
4.2, 4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran has established service connection for his 
schizophrenia, and a 50 percent evaluation is currently 
assigned under Code 9210.  That Code provides a 50 percent 
evaluation for a mental disorder causing occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9210.

A 70 percent evaluation is warranted for a mental disorder 
causing occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for a mental disorder causing total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9210.

The record contains numerous VA medical treatment records 
since the veteran's separation from active military duty.  
The veteran was working in the shipping industry when he was 
admitted to the hospital in November 1997.  His GAF score on 
admission was 35; when he was discharged in December 1997, it 
had risen to 60.
The veteran was again admitted to a hospital in December 1997 
for treatment of psychotic symptoms.  He was administered 
several psychotropic medications, and a GAF score of 40 was 
assessed on admission.  His GAF score had risen to 65 by the 
time of his discharge about two weeks later.

A January 1998 general treatment note shows that the veteran 
was feeling good, and he attributed that improvement to his 
acceptance that he would have mental illness for the rest of 
his life.  The psychiatrist indicated that the veteran had no 
anxiety, depression, or psychosis.  Later that month, he was 
noted to be stable.

He was admitted to the hospital again in March 1998 with 
suicidal thoughts and depression.  A diagnosis of acute 
exacerbation of his schizophrenia was rendered, and a GAF 
score of 20 was assessed on admission, and 50 on discharge.

An April 1998 letter from the veteran's VA care providers 
shows that the veteran had made efforts to work and attend 
school since his active duty, but he had been unable to 
sustain those efforts.  Some of the veteran's symptoms were 
managed by his medications, but he was still very fragile and 
prone to isolate himself socially.  His affect was blunted, 
and although he was working on those issues, they remained 
challenging.  The veteran was not employable at that time.  

A second VA letter from April 1998 shows that the veteran had 
intermittent mild auditory hallucinations and negative 
symptoms from early 1995, along with the hospitalizations, as 
recorded above.  The veteran's recent exacerbation of 
symptoms was related to the stress of becoming an 
electrician, and the psychologist writing that letter said 
that the career choice of electrician was no longer an 
appropriate option for the veteran, who had agreed to enroll 
in a program aimed at assisting individuals with mental 
disorders gain employment.  The veteran continued to exhibit 
considerable negative symptoms of schizophrenia.  He had a 
flat affect, and he sometimes spoke in monotone.  He was less 
active socially.  According to nursing notes, the veteran was 
feeling overwhelmed by college and his electrician training.

At a VA examination in May 1998, the examiner noted the prior 
hospitalizations and indicated that the veteran was 
unemployed at that time.  The veteran complained of hearing 
voices at times, sleep disturbance, and losing his temper.  
There was no impairment in thought process or communication.  
The veteran had some paranoid thinking, but there as no 
inappropriate behavior.  The veteran maintained his personal 
hygiene and he was oriented times three.  His memory for 
recent and remote events was good, and he did not have 
obsessive or ritualistic behavior.  The examiner indicated 
that speech was clear, and the veteran's answers were 
coherent and relevant.  There were no panic attacks, but he 
had a depressed mood.  The veteran did not exhibit impaired 
impulse control.  The examiner stated that the veteran's GAF 
score was 45.

An RO decision in June 1998 increased the rating for the 
veteran's schizophrenia from zero percent to 50 percent.  (As 
noted in the introduction, this appeal comes to the Board 
from an April 1999 RO decision, which denied the veteran's 
reopened claim for a rating in excess of 50 percent for 
schizophrenia, received in November 1998.)  As noted above, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco, supra.  Thus, the medical 
evidence that is most probative to the veteran's current 
claim is dated from the mid-1998 to the present.   
 
Treatment notes dated subsequent to the May 1998 VA 
psychiatric examination  show that the veteran underwent 
improvement when he began another medication,  Cogentin.  He 
said that he was feeling back to normal and he no longer had 
depression in May 1998.  His affect was "much brighter, 
greater range, more animated."  He was looking much 
brighter, and feeling more confident as of June 1998.  The 
examiner characterized the veteran as looking "very good-
bright, cheerful" in July 1998.  The veteran was attending 
group therapy sessions, and the notes reflect that he was 
free of depression and psychosis.  As of October 1998, he had 
obtained a job, and he was "very happy" about that.  He was 
to be given time off to attend therapy.  The notes reflect 
that the veteran was still stable in December 1998.  He 
discussed attempting to obtain a second job.  As of March 
1999, the veteran was still working at the same job, and he 
reported that there was "minimal residual symptomatology."  
In one session, he provided feedback regarding the issue of 
social interaction.  He reported his own occasional 
ambivalence toward social contacts, but stated that he did 
not let his own fears limit his social life.  He said he had 
a supportive network of friends and family who helped him 
maintain an active social life.  A note from April 1999 
reflected that the VA therapist believed that the veteran was 
stable, as shown by his steady employment.  The veteran's GAF 
score was recorded as 53 in June 1999.  The veteran reported 
that he had anger toward his father during a session in July 
1999.  The VA psychologist said that the veteran was 
"psychiatrically stable."  Notes from November 1999 
indicate that the veteran was having difficulty with his 
short-term memory and concentration.  The psychologist said 
that the veteran remained stable, but there was nevertheless 
impairment of the veteran's work functioning.

At the veteran's hearing before the undersigned member of the 
Board in January 2000, he indicated that he had worked at his 
position since November 1998.  The veteran testified that his 
panic attacks were infrequent since his tenure at the current 
employment, but he had four different medications for his 
schizophrenia, including one to take only when having a panic 
attack.  Another symptom was the audio hallucinations, which 
consisted of hearing someone call his name, when apparently 
no one was calling his name.  The veteran reported that he 
had problems with his temper, and difficulty remembering 
tasks at work.  The veteran also indicated that he had 
completed his associate's degree.

The Board must now decide whether an evaluation in excess of 
50 percent is warranted by the record.  This case presents a 
wide variety of psychiatric symptoms at various times.  The 
Board believes that the veteran functions at a relatively 
high level most of the time, and he does so currently, 
although he has a history of some psychotic symptoms.  While 
there is also a history of periods of being unable to work 
because of his service-connected disability, with an opinion 
from a VA psychologist that the veteran was unable to 
maintain employment in April 1998,  the veteran maintained 
employment for more than a year as of the January 2000 
hearing.  He has also indicated that he had completed his 
associate's degree.  The Board is cognizant that he has 
undergone impairment in his ability to perform the job, in 
light of his reports of decreased short-term memory and 
concentration, but he has still been able to function at that 
employment, and the 50 percent evaluation currently assigned 
accounts for significant impairment in both occupation and 
social adaptivity.

The veteran has a history of psychotic behavior, but the 
medical evidence shows that his schizophrenia has generally 
responded well to treatment.  The veteran's GAF score was 35 
on admission to the hospital in November 1997, but it had 
risen to 60 at the time of his discharge only two weeks 
later.  Likewise, the veteran's GAF was 20 upon entry into 
the hospital in March 1998, but it was 50 when he was 
discharged just 7 days after that admission.  The Diagnostic 
and Statistical Manual of Mental Disorders, 4th Ed. (DSM-IV), 
indicates that a GAF score of 41 to 50 reflects serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A GAF score of 51 to 60 reflects moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The GAF scores on his 
entry into the hospital in November 1997 and March 1998 would 
indicate serious symptoms, but on the other hand, the GAF 
scores upon discharge from the relatively brief hospital 
stays are not indicative of such severe disability.  The 
latest GAF score is the most probative score as to the 
current level of disability and that score, a 53 in June 
1999, shows that the veteran had moderate symptoms and 
moderate difficulty in social, occupational, or school 
functioning.  The Board finds that this evidence is entirely 
consistent with the outpatient clinic notes, which overall 
show no more than moderate functional impairment.  In fact, 
the most recently dated treatment records show that the 
veteran's schizophrenia has responded very well to treatment 
and is stable.
Although the medical evidence shows that the veteran has 
impairment in functioning, it does not reveal more than 
occupational and social impairment with reduced reliability 
and productivity, within the meaning of the cited legal 
authority.  The veteran was characterized by the VA 
psychologist on numerous occasions as happy, cheerful, and 
bright, although the Board notes that she also indicated 
continuing symptoms related to the psychiatric condition.  
Nevertheless, the veteran's medication, in combination with 
the effect of the maintenance of the job, appears to have 
alleviated many of his symptoms.  In fact, the psychologist 
indicated on several occasions that residual symptoms were 
minimal.  Notes from July 1998 show that the veteran was free 
of depression and psychosis.  It was noted upon a follow-up 
mental health visit in July 1999 that the veteran was 
psychiatrically stable, and he indicated that he maintained 
an active social life and had a supportive network of friends 
and family.  Although these references must be weighed with 
other evidence from those treatment records, some of which 
show that there was an on-going struggle with symptoms of 
stress and depression, it is apparent that the current 50 
percent rating contemplates the symptomatology that has been 
shown.  

According to the VA examination on May 1998, the veteran was 
lacking a majority of the symptoms relevant to the next 
highest (70 percent) evaluation.  Although there were some 
symptoms and the veteran had some paranoid thinking, there 
was no inappropriate behavior, inability to maintain personal 
hygiene, lack of orientation times three, obsessive or 
ritualistic behavior, impairment of speech, or impairment of 
impulse control.  The lack of these symptoms, even when 
compared with symptoms that the veteran did, in fact, 
exhibit, further constitutes probative weight against the 
increased evaluation claim.  The Board considers the findings 
on the May 1998 examination to be secondary to the treatment 
records since that time (which also constitute probative 
weight against the claim), but they tend to corroborate the 
conclusion that a higher evaluation is not warranted for 
schizophrenia.  In summary, the veteran testified that he has 
maintained his employment for a considerable amount of time, 
medication seems to have alleviated many of his symptoms, the 
latest medical evidence shows that his schizophrenia has been 
relatively stable from the time of the May 1998 examination, 
and he has a GAF score of 53.  The Board has considered the 
veteran's periods of apparent psychiatric stress which 
precipitated the psychiatric hospital stays in late 1997 and 
early 1998, but, in determining the current severity of his 
schizophrenia, more weight is given to the medical evidence 
dated since May 1998 relating to the evaluation and treatment 
for his psychiatric disorder.  This evidence, which includes 
an examination that was performed specifically for the 
purpose of determining the level of social and industrial 
impairment present and a copious amount of treatment records, 
does not show that the veteran's schizophrenia is productive 
of more than occupational and social impairment with reduced 
reliability and productivity.  38 C.F.R. § 4.130, Diagnostic 
Code 9210. 

As the preponderance of evidence is against the claim, the 
doctrine of reasonable doubt is not applicable, and the claim 
for a rating in excess of 50 percent for schizophrenia must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2000) since the veteran has argued that his 
service-connected schizophrenia has interfered with his 
ability to obtain and retain full time employment.  The 
record reflects that the manifestations of the disability are 
those specifically contemplated under the schedular criteria.  
The disability has not necessitated frequent periods of 
hospitalization during the period of time in question nor is 
there any other indication in the record that the average 
industrial impairment, as opposed to the veteran's individual 
industrial impairment, would be in excess of that 
contemplated by the assigned evaluations. Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).




ORDER

Entitlement to an evaluation in excess of 50 percent for 
paranoid disorder and/or undifferentiated schizophrenia is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

